Citation Nr: 1410674	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from October 1951 to June 1953, and from February 1956 to February 1960. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

Although the issue adjudicated below was strictly one of service connection for PTSD, the Board has construed the appellate issue as service connection for an acquired psychiatric disorder however diagnosed pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In March 2012, the Board promulgated a decision which denied the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a June 2013 memorandum decision (single judge), the Court reversed that portion of the Board's decision finding that the duty to assist was satisfied, vacated the March 2012 Board decision, and remanded the matter for further proceedings consistent with the memorandum decision.  Judgment was issued by the Court later in June 2013, and Mandate in August 2013.

Pursuant to the instructions of the memorandum decision, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

As noted in the Introduction, the June 2013 Court memorandum decision reversed that portion of the Board's March 2012 decision finding that the duty to assist was satisfied.  The Court essentially found that VA should have requested a release form for treatment records from Dr. D. Fernandez Demorizi.  The Court directed that on remand the Veteran should submit a release authorizing VA to obtain records from Dr. Fernandez, and VA must obtain those treatment records.  Consequently, the Board must remand this case in order to ensure such development is conducted.

The Court also found that the Board failed to provide an adequate statement of reasons or bases for its determination that VA did not have a duty to provide the Veteran with an examination for his sleep disorder.  In pertinent part, the Court noted that the Board found "that there was 'not even an indication of a link that would trigger the need for another VA examination'".  However, the Court stated that the record does, in fact, contain such an indication in the form of a statement from the Veteran that his sleep problems started after his return from the Korean War.  Granted, the Court did not specifically direct VA to provide such an examination in this case, but to determine whether such was warranted after obtaining records from Dr. Fernandez.  Nevertheless, it is clear from the Court's memorandum decision that it believes such development is warranted.  Therefore, the Board will direct that the Veteran be accorded a new examination while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran provide a release for any treatment records available from Dr. D. Fernandez Demorizi in accord with the Court's June 2013 memorandum decision.  In addition, the AMC/RO should obtain the names and addresses of all other medical care providers who have treated the Veteran for psychiatric problems since February 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his current acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should specifically state whether the Veteran has PTSD or a sleep disorder.  For any acquired psychiatric disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that such was due to disease or injury incurred in the Veteran's active service.  If PTSD is diagnosed, the stressor event that initiated it should be described.  The opinion should also reflect consideration of the Veteran's own lay statements regarding his symptomatology, to include his assertion that his sleep problems started after his return from the Korean War.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

